Motion hy appellant to dispense with printing of the appeal record, pursuant to stipulations of the parties, granted. The appeal is ordered on the calendar for the November Term, beginning October 31, 1960. The appeal will be heard on the original papers and original exhibits (.including five typed copies of the minutes) and on typewritten briefs. The parties are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. The appellant’s brief must be served and filed on or before October 26, 1960. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.